HEANEY, Circuit Judge,
dissenting.
I respectfully dissent. The majority rightfully holds that the appropriate standard of review is one of strict scrutiny. In Anderson v. Celebrezze, 460 U.S. 780, 793-94, 103 S.Ct. 1564, 1572-73, 75 L.Ed.2d 547 (1983), the Supreme Court Stated:
[I]t is especially difficult for the State to justify a restriction that limits political participation by an identifiable political group whose members share a particular viewpoint, associational preference, or economic status. * * * A burden that falls unequally on new or small political parties or on independent candidates impinges, by its very nature, on associational choices protected by the First Amendment. It discriminates against those candidates and — of particular importance — against those voters whose political preferences lie outside the existing political parties. By limiting the opportunities of independent-minded voters to associate in the electoral arena to enhance their political effectiveness as a group, such restrictions threaten to reduce diversity and competition in the marketplace of ideas. Historically political figures outside the two major parties have been fertile sources of new ideas and new programs; many of their challenges to the status quo have in time made their way into the political mainstream. In short, the primary values protected by the First Amendment — “a profound national commitment to the principle that debate on public issues should be uninhibited, robust, and wide-open,” are served when election campaigns are not monopolized by existing political parties.
Id., 460 U.S. at 793-94, 103 S.Ct. at 1572-73 (footnotes and citations omitted, emphasis added).
Thus, the state comes to us with the very heavy burden of justifying the early filing requirement for presidential electors of “new” political parties. It has not met this burden.
The rationale advanced by the state for having an earlier filing date for “new” parties is that it is necessary to assure that there are capable and qualified persons to serve as electors for the “new” political party before the party’s presidential candidate is placed on the ballot. The state also argues that its interest in efficiency is better served by requiring a “new” party to file its list of presidential electors before the state undertakes the task of verifying petition signatures. Neither rationale meets the strict scrutiny requirements of Anderson v. Celebrezze.
On August 1, 1988, the Libertarian Party filed 41,499 petition signatures, more than two times the showing of support required by statute. In view of the substantial showing of support required by the state and the actual support demonstrated by appellants, it is difficult to credit the concern that a “new” political party will not be able to find a sufficient number of qualified presidential electors.
In addition, even if one were to credit the state’s concerns, it has not shown that those concerns cannot be met by a deadline later than August 1. The state represents that it need not begin distribution of absentee ballots until September 27, 1988. Even allowing the state a reasonable time to verify the qualifications of proposed electors for new parties prior to distribution of absentee ballots, it would appear that the September 7, 1988 filing of the appellant afforded the state sufficient time to protect its interest.
It is undeniable that the earlier filing deadline places obstacles in the path of the Libertarian Party which do not exist for either the Republican or Democratic Party. In light of the minimal interests served by the obstacle, they must fall.